Citation Nr: 0923418	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left ankle 
disability.

3. Whether new and material evidence has been received to 
reopen the claim of service connection for allergic rhinitis 
and conjunctivitis (claimed as hay fever and allergies).

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for allergic rhinitis 
and conjunctivitis.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).  

The Veteran's claims were the subject of a previous decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a).  
The Board is statutorily bound not to consider the merits of 
the case unless new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7104(b).  See also, e.g., McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993), Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995). 


FINDINGS OF FACT

1.  The Veteran's claims for a right ankle disability, a left 
ankle disability, and allergic rhinitis and conjunctivitis 
(claimed as allergies and hay fever) were previously denied 
in a rating decision dated in June 1999.  The evidence 
considered at that time included service treatment records 
and post-service military medical records from 1997-1998.  
This evidence did not establish that the Veteran had a 
current right ankle disability, left ankle disability, or 
allergic rhinitis and conjunctivitis that was related to his 
military service.  The Veteran was notified of this decision 
and his appellate rights, but did not perfect a timely 
appeal.

2.  While the evidence pertaining to the Veteran's right 
ankle that was received after the June 1999 rating decision 
is new in that it was not previously on file, it is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a right ankle disability. 

3.  The evidence received since the June 1999 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection 
for a left ankle disability.

4.  The evidence received since the June 1999 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection 
for allergic rhinitis and conjunctivitis.

5.  The currently diagnosed traumatic arthritis, left ankle, 
status post (s/p) severe distortion is shown to be as likely 
as not related to an in-service injury to the left ankle.  

6.  The currently diagnosed allergic rhinitis and 
conjunctivitis is shown to have been as likely as not 
incurred in service.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in June 1999 denying service 
connection for a right ankle disability, a left ankle 
disability, and allergic rhinitis and conjunctivitis (claimed 
as allergies and hay fever) is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 
 
2.  New and material evidence has not been received to reopen 
the claim of service connection for a right ankle disability. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  New and material evidence has been received to reopen the 
claim of service connection for a left ankle disability. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence has been received to reopen the 
claim of service connection for allergic rhinitis and 
conjunctivitis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

5.  With resolution of reasonable doubt in the Veteran's 
favor, traumatic arthritis, left ankle, s/p severe distortion 
was due to an in-service injury to the left ankle.  38 
U.S.C.S. §§ 1110, 5013, 5103A,  5107 (2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2008).

6.  With resolution of reasonable doubt in the Veteran's 
favor, allergic rhinitis and conjunctivitis was incurred in 
service.  38 U.S.C.S. §§ 1110, 5013, 5103A,  5107 (2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) the Court 
held that VA must notify the claimant of the evidence and 
information that is necessary to reopen the claim as well as 
the evidence and information necessary to establish the 
underlying claim for the benefit sought.  The notification 
letter must describe what evidence would be sufficient to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the prior 
denial.  

Here, a January 2006 letter, sent in reference to the 
Veteran's claims for a left ankle disability and allergies, 
and a September 2006 letter, sent in reference to the 
Veteran's claim for a right ankle disability, informed the 
Veteran of VA's duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  These letters, which were issued 
prior to the rating decision appealed herein, also explained 
the new and material evidence requirement with reference to 
the Veteran's previously denied claims, and informed the 
Veteran of what he needed to show in order to reopen his 
claims.  While the letters did not discuss what was necessary 
to establish the underlying claims for service connection for 
the Veteran's claimed disabilities, this error was harmless.  
In the case of the Veteran's claims regarding a left ankle 
disability and allergic rhinitis and conjunctivitis, the 
error was harmless because the Veteran's claims for service 
connection for these disabilities are granted herein.  In the 
case of the Veteran's claim for a right ankle disability, the 
error was harmless because the Veteran's claim is not 
considered reopened, and the issue of service connection for 
this disability is therefore not considered herein.  The 
September 2006 letter adequately informed the Veteran that he 
needed to show that he had permanent residuals of the right 
ankle injury that occurred in service.  Furthermore, the 
Veteran's written submissions, including the narrative 
statement included on his appeal form dated in August 2007, 
show that the Veteran was aware that, to prevail on his 
claim, he needed to show that he had current residuals of a 
right ankle injury that occurred during his service.  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

The Veteran was not provided the notice required by Dingess .  
However, this error harmless in this case.  With respect to 
the Veteran's claim for a right ankle disability, service 
connection is denied, hence no rating or effective date will 
be assigned.  With respect to the Veteran's claims for a left 
ankle disability and allergic rhinitis and conjunctivitis, 
only the question of entitlement to service connection is 
before the Board, and this decision represents a full grant 
of entitlement to the benefits sought on appeal on these 
issues.  The question of the ratings to be assigned and 
appropriate effective dates for those ratings are questions 
that will be addressed by the RO in the first instance.  

In addition to the previously discussed duties, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including VA 
service treatment records, private medical records, and the 
Veteran's written statements.  VA contracted examinations 
were provided with respect to each of the disabilities 
claimed herein.  The Board therefore finds that the VA 
satisfied its duty to assist.   

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran's claims for a right ankle 
disability, a left ankle disability, and allergic 
conjunctivitis and rhinitis were previously denied in a June 
1999 rating decision.  The evidence considered at that time 
consisted of the Veteran's service treatment records and post 
service medical records for the period from 1997-1998.  

	A)  Right Ankle Disability

In June 1999, the RO denied service connection for a right 
ankle disability because there was no evidence that the 
Veteran had a current right ankle disability that was related 
to his service.  While service treatment records showed 
treatment for a right ankle sprain in October 1992, which an 
x-ray indicated was a possible avulsion fracture of the 
talus, there was no evidence of continued complaints related 
to the Veteran's right ankle and no additional treatment for 
the right ankle while in service.  The Veteran's separation 
physical in January 1994 did not indicate that the Veteran 
had a right ankle disability.  An August 1997 physical 
examination indicated that the feet and lower extremities 
were then normal.  

Evidence pertaining to the right ankle that was received 
after the June 1999 rating decision consisted of the 
Veteran's statements and a VA contracted examination dated in 
April 2006.  In his claim dated in April 2006, the Veteran 
alleged that his right ankle was "damaged while on active 
duty" and that he had restricted movement with pain.  On his 
appeal form dated in August 2007, the Veteran reported that 
he had constant minor pain in his right ankle.  He stated 
that he received additional treatment for his right ankle 
while in service that is not reflected in his service 
treatment records.  He further reported that while he had 
pain in his ankle since 1992, it did not become serious 
enough to require medical treatment until after 1997.  He 
reported that the VA contracted examiner told him that he had 
a right ankle disability consisting of limited range of 
motion and pain.

The April 2006 VA contracted examination did not show that 
the Veteran had any current residuals of an in service right 
ankle injury.  The Veteran had no significant loss of range 
of motion in his right ankle, full strength, no palpable 
edema, no instability, no redness or heat, no abnormal 
movement, and no ankylosis.  The lateral joint structures 
were tender on pressure.  The Veteran reported pain on motion 
on the very edge of the passive range of motion of the right 
ankle during maximum inversion (varus angulation).  X-ray 
films showed no evidence of arthritis of the right ankle 
joint.  A suggestion of slight cortical marginal spurs vs. 
scary changes in the periostal insertional area of the 
membrane interossea was shown.  The examiner's report did not 
relate any current symptoms or radiological findings to the 
Veteran's in-service right ankle injury.  The examiner 
diagnosed "s/p right ankle injury (1992; peacetime injury) 
resulting in no significant limitation of motion or function 
nor significant pain on use."  This does not constitute a 
diagnosis of a current disability of the right ankle, insofar 
as the examiner specifically stated that the Veteran 
currently does not have any significant limitation of motion, 
function, or pain related to his in-service ankle injury.  

While this evidence is new, insofar as it was not of record 
at the time of the June 1999 rating decision, it is not 
material.  It does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for a right 
ankle disability and does not raise a reasonable possibility 
of substantiating such claim.  Specifically, the new evidence 
does not show that the Veteran currently has any residuals of 
an in service injury to his right ankle.  While the Veteran 
is competent to report his symptoms of right ankle pain, he 
does not have the training or expertise to diagnose, or 
explain the etiology of, a medical condition.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  Therefore, his statement to the effect that he has 
right ankle pain which existed since service and limited 
motion does not constitute new and material evidence that 
raises a reasonable possibility of substantiating his claim.  
As noted previously, the April 2006 report of examination did 
not diagnose a current right ankle disability and the 
Veteran's range of motion in his right ankle was reported to 
be essentially normal.  The examiner stated there were no 
significant residuals of the Veteran's in-service injury of 
his right ankle.

Therefore, the Veteran's claim of service connection for a 
right ankle disability cannot be reopened.

	B)  Left Ankle Disability

In June 1999, the RO denied service connection for a left 
ankle disability because there was no evidence that the 
Veteran had a current left ankle disability that was related 
to his service.  While service treatment records showed 
treatment for acute left ankle strain in June 1988, which was 
treated with wrapping and temporary use of crutches, there 
was no evidence of continued complaints related to the 
Veteran's left ankle and no additional treatment for the left 
ankle while in service.  The Veteran's separation physical in 
January 1994 did not indicate that the Veteran had a left 
ankle disability.  An August 1997 physical examination 
indicated that the feet and lower extremities were then 
normal.

Evidence pertaining to the left ankle that was received after 
the June 1999 rating decision consisted of the Veteran's 
statements, private medical records, and a VA contracted 
examination dated in April 2006.  In an attachment to his 
claim form dated in August 2005, the Veteran alleged that he 
severely sprained his left ankle while playing basketball 
during service.  He stated that used crutches for 
approximately 6 weeks, and had left ankle pain since then.  
In 1992, he stopped playing basketball due to his ankle pain.  
Two years later, he also stopped playing volleyball due to 
his left ankle pain.  Currently, he cannot walk or jog due to 
his ankle pain.  He was diagnosed with bursitis by a private 
physician in 2003.  On his appeal form dated in August 2007, 
the Veteran alleged that he received additional treatment for 
his right ankle while in service that is not documented in 
his service treatment records.  He further reported that 
while he had pain in his ankle since his injury, it did not 
become serious enough to require medical treatment until 
after 1997. He related that his ankle pain got worse in the 
past few years.  He also related that he never re-injured his 
left ankle after service.  

An English translation of a private treatment record shows 
that the Veteran was diagnosed with retrocalcaneal bursitis 
of the left ankle in October 2003 which was treated with 
local anesthetic and cortisone.  A November 2003 MRI report 
showed findings suggestive of bursitis of the left ankle. 

The April 2006 VA contracted examination found limited range 
of motion of the left ankle, and pain on palpation and 
pressure below the medial and lateral malleolus and slight 
pain at the anterior joint space.  An MRI of the left ankle 
showed degenerative arthritic changes in the anterior lateral 
malleolus, slight irritative effusion in the anterior capsule 
recessus of the outer upper ankle joint part, and a 
suggestion of degenerative thickening of the anterior ribio-
fibular syndesmosis. '

The examiner diagnosed posttraumatic arthritis of the left 
ankle (s/p severe distortion, peacetime injury in 1982), 
resulting in moderate to severe limitation of motion and 
function, as well as constant mild resting pain increasing on 
any weight-bearing exertion and recurrent left sided limp due 
to severe pain and swelling after prolonged exertion.

This evidence is new, since it was neither considered, nor 
cumulative of evidence that was considered, in connection 
with the June 1999 rating decision.  It is material because 
it raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for a left ankle 
disability.  Therefore, the Veteran's claim for service 
connection for a left ankle disability is considered 
reopened.

	C)  Allergic Rhinitis and Conjunctivitis

In June 1999, the RO denied service connection for hay fever 
and allergies because it found that the Veteran's service 
treatment records failed to substantiate in-service 
incurrence of hay fever or allergies.  The Veteran reported a 
history of hay fever at his separation examination, and was 
then diagnosed with seasonal hay fever treated with over the 
counter medicine, currently asymptomatic.  There was no 
objective evidence of allergies or hay fever noted at that 
time.  The Veteran's eyes, nose, and sinuses were noted to be 
normal on an August 1997 physical examination report.  

Evidence pertaining to allergic rhinitis and conjunctivitis 
that was received after the June 1999 rating decision 
consisted of the Veteran's statements, private medical 
records, post-retirement military medical records, a VA 
contracted examination dated in April 2006, and an eye 
examination.

A post-retirement military medical record dated in February 
1998 noted that the Veteran had a long history of seasonal 
nasal congestion, rhinitis, urticaria, and eye irritation.  
He was diagnosed with allergic rhinitis.  More recent medical 
records show the Veteran was assessed with regard to various 
seasonal allergens and treated with immunotherapy injections.  

In the April 2006 report of examination, the VA contracted 
examiner diagnosed recurrent allergic sinusitis/rhinitis, 
currently asymptomatic.  The examiner indicated that he 
reviewed the Veteran's service treatment records, which he 
interpreted as documenting symptoms related to allergic 
rhinitis since 1978.  

Upon examination, there was no nasal obstruction, tenderness 
of the sinuses, purulent discharge, nor crusting.  The 
Veteran did have itchy eyes. However, the examiner noted that 
it was raining at the time of the examination, and implied 
that the Veteran did not currently show objective evidence of 
allergic rhinitis symptoms for this reason.  A separate eye 
examination showed "conjunctiva [sic] cysts" in the eyes.  
The ophthalmologist diagnosed allergic conjunctivitis 
bilaterally.  

This evidence is new, since it was neither considered, nor 
cumulative of evidence that was considered, in connection 
with the June 1999 rating decision.  It is material because 
it raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for allergic rhinitis 
and conjunctivitis.  Therefore, the Veteran's claim for 
service connection for allergic rhinitis and conjunctivitis 
is considered reopened.

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred of aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including arthritis, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A)  Left Ankle Disability

As previously discussed, the VA contracted examiner diagnosed 
the Veteran with posttraumatic arthritis of the left ankle 
s/p severe distortion resulting in current symptoms including 
limited range of motion and pain.  The examiner's report 
indicated that the Veteran's current symptoms were related to 
his in-service injury to the left ankle.  Specifically, the 
examiner's diagnosis was traumatic arthritis due to the an in 
service left ankle injury.  While the examiner dated the 
injury to 1982, this appears to be a typographical error 
insofar as the examiner stated service treatment records 
showed an ankle injury in 1988.  The examiner's diagnosis 
indicated that the Veteran's current symptoms as noted in the 
report of examination were all attributable to his traumatic 
arthritis.  

The examiner indicated in his report that he reviewed the 
Veteran's service treatment records in addition to the 
narrative history provided by the Veteran.  Thus, the 
examiner considered the lack of continued documented 
complaints of ankle pain for many years after the in-service 
injury prior to arriving at his conclusion that the current 
traumatic arthritis was nonetheless a result of this injury.  
Therefore, the examiner's conclusions have an adequate 
factual foundation.  There is no contrary medical evidence in 
the claims file.  The Board may not substitute its own 
medical judgment for that of the examiner.  See, e.g. Colvin 
v. Derwinski, 1 Vet . App. 171, 175 (1991), overruled on 
other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Service connection for traumatic arthritis of the 
left ankle is therefore established.  

	B)  Allergic rhinitis and conjunctivitis

The Veteran's service treatment records show various 
complaints of rashes, allergic conjunctivitis, and 
nasal/sinus congestion.  The Veteran reported a history of 
hay fever at his separation physical.  As noted previously, 
the Veteran was diagnosed with allergic rhinitis after 
service, and continues to receive treatment for allergy 
symptoms.  

The VA contracted examiner indicated in his report that the 
various complaints of rashes, allergic conjunctivitis, and 
congestion documented in the Veteran's service treatment 
records indicated the Veteran had a history of allergic 
rhinitis since 1978.  While no symptoms of allergic rhinitis 
were noted upon examination, the examiner noted that the 
Veteran's allergies were seasonal and concluded that the 
Veteran was not then experiencing symptoms due to the rainy 
weather.  A separate examination by an ophthalmologist 
diagnosed allergic conjunctivitis, but did not indicate 
whether the Veteran was currently experiencing symptoms 
thereof.  While the ophthalmologist did not provide an 
opinion concerning the onset of the Veteran's allergic 
conjunctivitis, the examination report prepared by the 
physician who performed the general medical examination 
implicitly indicated that allergic conjunctivitis was part of 
the Veteran's seasonal allergy symptoms.  Specifically, he 
relied in part on past reports of allergic conjunctivitis 
during service in arriving at his conclusion that the Veteran 
showed symptoms of allergic rhinitis that began in service 
and noted that the Veteran currently had itchy eyes that were 
to be evaluated by an ophthalmologist. 

While there was no objective evidence of allergic rhinitis 
symptoms upon examination, as noted above, the examining 
physicians determined that allergic rhinitis and 
conjunctivitis nonetheless could be diagnosed based upon the 
Veteran's reports of his symptoms and prior medical history.  
The Board notes that the question of whether the VA 
contracted examination and other evidence shows that Veteran 
currently has sufficient symptoms of allergic rhinitis and 
conjunctivitis to warrant a compensable rating for this 
disability is a separate and distinct issue from whether the 
criteria for service connection were met, and is not before 
the Board on this appeal.  Insofar as there is a current 
diagnosis of allergic rhinitis and conjunctivitis, a current 
disability exists.  This disability was shown to have been 
incurred in service.  Therefore, service connection is 
established.  


ORDER

The Veteran's application to reopen the claim of service 
connection for a right ankle disability is denied.

As new and material evidence has been received, the claim of 
service connection for a left ankle disability is considered 
reopened.

As new and material evidence has been received, the claim of 
service connection for allergic rhinitis and conjunctivitis 
is considered reopened.

Service connection for a left ankle disability is granted.

Service connection for allergic rhinitis and conjunctivitis 
is granted.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


